COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-114-CV
 
 
ANDREW MCDERMETT,                                                      APPELLANTS
TY MCDERMETT,
MCDERMETT OPERATING, INC.,
AND SUNDIAL RESOURCES, INC.
 
                                                   V.
 
NORTEX HOLDINGS, INC.                                                        APPELLEE
 
                                              ------------
 
           FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND
JUDGMENT
 
                                              ------------




The
court has considered the parties= AJoint
Motion to Dismiss Appeal as Moot,@ which
indicates that the parties have entered into a settlement agreement, thereby
mooting this interlocutory appeal from the temporary injunction entered in the
underlying case.  It is the court=s
opinion that the motion should be granted; therefore,
we dismiss the appeal as moot.  See
Tex. R. App. P. 43.2(f).
Costs of
the appeal shall be paid by the party incurring same, for which let execution
issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
PANEL:  LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT,
J.
DELIVERED:  November 19, 2009




[1]See Tex. R. App. P. 47.4.